In order to give effect to an intention of the testator, not expressed but assumed to exist, the court proposes to re-word one sentence of the will to read as follows: "As the above payments shall cease (or shall severally cease) by reason of the death of the beneficiaries mentioned, I direct my said trustee to pay the following bequests in the order mentioned, dividing the residue of my estate into six equal parts." Further reduced, but with the same meaning, the sentence would read "As the above payments shall severally cease by reason of the death of the beneficiaries mentioned, I direct my trustee to pay the following bequests." That *Page 206 
would mean that, at the death of the foster daughter, the principal sum, furnishing to her a life income, must then be distributed to remaindermen. It would further mean that, at the death of the wife, the principal sum, furnishing to her a life income, must then be similarly distributed. But this verbal weapon would overshoot the desired mark. It would leave in the trust no sum from which there might be paid an income to the son, as provided elsewhere in the will. Even the authors of the improved sentence would not approve that result. What they seek is a severance of the capital sum into two parts, one to be devoted to the uses of the foster daughter, the other to be devoted to the uses of both the wife and son. With this end accomplished neither fund would remain in a state of trust for more than two lives. But how can this be achieved by the phrase "as the above payments shall severally cease?" If that means aught, it means "as the payments to each of the several persons named shall cease" there shall be division of the principal protanto. The revised sentence provides no line of cleavage between the daughter's fund on the one hand, and upon the other the fund providing income for the wife and son. The truth is that the will ordains division at the end of the three lives and not sooner. When the payments to the beneficiaries shall cease by reason of "their deaths," that is, the deaths of the three, then, and then only, is the trustee directed "to pay the following bequests in the order mentioned, dividing the residue of my estate into six equal parts." In my judgment the testator attempted to create a trust to endure for a period longer than two lives and, therefore, the will should not stand. I, therefore, dissent.
POUND, CRANE, ANDREWS and O'BRIEN, JJ., concur with CARDOZO, Ch. J.; LEHMAN, J., votes for reversal in separate opinion; KELLOGG, J., dissents in opinion and votes to affirm.
Ordered accordingly. *Page 207